--------------------------------------------------------------------------------

 

[eeilogosmall.jpg]

         

30 Shelter Rock Road Danbury CT 06810

Tel: (203) 797-2699

Fax: (203) 797-2697

           

April 26, 2005

 

Mr. Michael E. Reed

2918 Creek View Drive

Flower Mound, TX 75022

 

Dear Michael:

 

            We are pleased to inform you that after careful consideration EEI
Technologies, Inc, d/b/a Electro Energy, Inc. (the "Company") has decided to
extend this offer of employment. This decision is made, in part, based on the
information provided by you to the Company in your employment interviews as well
as your resume. This letter sets forth the terms of the offer which, if you
accept, will govern your employment. The Company anticipates that you will move
to the Danbury, Connecticut area within four months of your initial employment
date.

 

            You will be employed in the position of Chief Operating Officer and
President and will report directly to the Chief Executive Officer and Chairman
of the Board of Directors of the Company. You will have responsibility for
overseeing all operations of the company in Danbury and Colorado Springs,
subject to any modification of your responsibilities and authority that the
Chief Executive Officer and Chairman may implement in his discretion. We propose
that you start your employment on May 1, 2005 or earlier if possible.

 

            Your compensation package is attached to this letter as Schedule A,
which is made a part hereof.

 

            Our employment relationship will be terminable at will, which means
that either you or the Company may terminate your employment at any time and for
any reason or for no reason. If after you move to the Danbury, Connecticut area
and your employment is terminated by the Company for reasons other than "cause"
("cause" being defined as willful failure to perform duties to the company, or
material breach or violation of this letter (and failure to cure such breach
after thirty (30) days' prior written notice), or breach or violation of that
certain Confidentiality and Invention Assignment Agreement referenced below, or
dishonesty, gross misconduct, conviction of a felony or aid of a competitor), or
if after you move to the Danbury, Connecticut area you resign for "good reason"
("good reason" being defined as (i) the company's material breach of its
obligations under this agreement and failure to cure such breach after 30 day's
prior written notice), (ii) reduction of position responsibilities or title,
(iii) change in reporting relationship, that is, you are required at any time to
directly report to anyone other than

 

 

--------------------------------------------------------------------------------

 

the Chief Executive Officer of the Company, or (iv) reduction in any of your
compensation package described on Schedule A, the company shall pay you a
severance equal to nine (9) months' base salary plus an amount equal to cash
bonus earned in the prior nine (9) months, payable in equal monthly payments the
first day of the month over the nine (9) month period. You agree and acknowledge
that (i) you shall not be entitled to any other severance, compensation or other
benefit in the event that the Company terminates your employment without cause
or you terminate your employment with good reason after you relocate, (ii) you
will not be entitled to any severance, compensation or other benefits in the
event that the Company terminates your employment with cause or you terminate
your employment without good reason and (iii) you hereby waive and release the
Company from any claim for any other severance, compensation or other benefit in
such events.

 

            In order to minimize the potentially high costs incurred by all
parties involved in employment disputes, any controversy arising out of or
relating to your employment with the Company or the cessation of your employment
with the Company, including without limitation, any claim by you against the
Company or any of its affiliates, directors, stockholders, officers, agents or
employees under federal, state or local statutory or common law, and any dispute
over the scope of this paragraph, shall be resolved solely by binding
arbitration in Fairfield County, Connecticut. The arbitration will be conducted
in accordance with the presently prevailing commercial dispute resolution rules
of the American Arbitration Association (the "AAA") subject to the provisions of
this letter. You and the Company agree to keep confidential from third parties
(other than the arbitrator and the AAA) the existence of any dispute, unless
otherwise required by law. A judgment on the arbitrator's decision shall be
final and may be entered in any court having jurisdiction. The arbitration
procedure shall be in lieu of any and all actions in law or equity except as
otherwise allowed under the Company's Confidentiality and Invention Assignment
Agreement referenced below.

 

            In the event a dispute does arise, this letter, including the
validity, interpretation, construction and performance of, and arbitration
required by, this letter, shall be governed by and construed in accordance with
the substantive laws of the State of Connecticut, without giving effect to that
state's principles of conflicts of law.

 

            You also will be subject to the Company's Confidentiality and
Invention Assignment Agreement, which is enclosed with this letter and must be
signed and returned to the Company. You hereby represent to the Company that you
are under no obligation or agreement that would prevent you from becoming an
employee of the Company or adversely impact your ability to perform the expected
services. You hereby agree to indemnify and hold the Company harmless from and
against any and all claims, losses, actions and expenses (including without
limitation attorney's fees and costs) arising from or related to any breach of
the representations in the immediately preceding sentence.

 

2

--------------------------------------------------------------------------------

 

            You will be covered by any Company Officers and Directors Liability
Insurance policies. You will be eligible for the company's existing benefits
programs with the exceptions listed on Schedule A.

 

            The terms set forth in this letter may be amended in the future, but
only in writing and which is signed by both you and, on behalf of the Company,
by a duly authorized officer.

 

            If these terms are agreeable to you, please sign and date the letter
in the appropriate space at the bottom, initial each page, and return it to me,
along with an executed Confidentiality and Invention Assignment Agreement. We
hope you accept this offer and we look forward to working with you in taking
Electro Energy Inc.

 

 

EEI Technologies, Inc, d/b/a

Electro Energy Inc.

 

Agreed to and Accepted:

 

 

 

 

 

 

/s/Martin Klein

 

/s/Michael E. Reed

Martin Klein

 

Michael E. Reed

Chairman and CEO

 

 

 

 

 

 

 

April 28, 2005

 

 

Dated

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

SCHEDULE A

        Your compensation is comprised of the following components:       1)
Minimum annual base salary is $190,000 plus the usual company benefits all of
which shall begin on the date of employment in accordance with the Company's
plans with the following exceptions:         a) Vacation eligibility will be
fifteen (15) days paid per calendar year after six (6) months of employment.    
    b) The Company will reimburse the employee for expense for medical and
dental coverage of the employee until Company provided Health Benefits become
effective, but not to exceed a period of ninety (90) days after commencement of
employment.         The Board of Directors agrees to review your compensation
plan on an annual basis.       2) You will be eligible for an annual bonus based
on goals and objectives set by the Board of Directors in consultation with you.
You will also be eligible for a prorated allocation of the bonus in the first
year ending December 31, 2005, based on starting date. The Board of Directors
agrees to review your bonus compensation on an annual basis.       3) In
addition to covering routine relocation expenses from Flower Mound, Texas, the
Company will reimburse your miscellaneous expenses (e.g. moving, house hunting,
spousal trips, temporary transportation and living, etc.) in an amount not to
exceed $15,000.       4) The Company is proposing a new stock option plan to its
shareholders. Subject to their approval, you will be granted an option to
purchase 200,000 shares of common stock of the Company, which will vest in equal
amounts over the four years commencing with your date of employment, at the
market price on the date of grant and will be subject to all other provisions of
the new stock option plan.            

 

 

 

--------------------------------------------------------------------------------